Citation Nr: 1805470	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  15-15 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of a stroke as secondary to service-connected deep venous thromboses of the right leg with post phlebitis syndrome and/or service-connected residuals of pulmonary embolus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney
INTRODUCTION

The Veteran service on active duty from August 1960 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This case was previously remanded by the Board in May 2017.  The case has been returned to the Board for review.
  
In August 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Denver, Colorado (RO).  A transcript of the hearing is associated with the claims file.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issue on appeal must be remanded for further development before a decision may be made on the merits.

The Veteran's claim was remanded by the Board in May 2017 in order to, in part, provide the Veteran with a VA examination to determine the nature and etiology of his stroke and residuals.  Specifically, the Board directed the VA examiner to opine whether it is at least as likely as not that the Veteran's stroke was caused by his service-connected deep venous thromboses of the right leg and/or service-connected pulmonary embolus.  The Board further directed the VA examiner to opine whether it is at least as likely as not that the Veteran's service-connected deep venous thromboses of the right leg and/or his service-connected pulmonary embolus aggravated the residuals from the Veteran's stroke.

The Veteran was provided a VA examination in October 2017.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner opined that the Veteran's stroke and residuals of stroke were less likely than not the result of his service-connected thrombophlebitis.  The VA examiner further opined that the Veteran's stroke and residuals of stroke were less likely than not the result of his service-connected pulmonary embolism.  The VA examiner also opined that the Veteran's stroke and residuals of stroke were not aggravated by his service-connected deep venous thromboses of the right leg with post phlebitis syndrome.  

However, the October 2017 VA examiner did not provide an opinion as to whether the Veteran's stroke and residuals of stroke were aggravated by his pulmonary embolism as directed by the May 2017 Board remand.  

The Board finds that the October 2017 VA examination to be inadequate for decision making purposes because the VA examiner did not provide an opinion as to whether it is at least as likely as not that the Veteran's residuals of stroke was aggravated by his service-connected pulmonary embolism as directed by the May 2017 Board remand.  Stegall v. West, 11Vet. App. 268.  In that regard the Board notes that an opinion to the effect that one disability "is not caused by or the result of" another disability does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).   Because the October 2017 VA examination is inadequate for decision-making purposes, the issue must be remanded for a further VA opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Forward the record and a copy of this remand to the examiner who conducted the October 2017 VA examination, or if the examiner is unavailable, another suitably qualified examiner, for completion of an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide the below-requested information, then such an examination should be scheduled.  Following review of the record, the examiner should express an opinion as to:

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's residuals of a stroke is related to his active service.

b)  If not, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's residuals of stroke is proximately due to or the result of the Veteran's service-connected disabilities, specifically to include his service-connected deep venous thromboses of the right leg with post phlebitis syndrome and/or service-connected residuals of pulmonary embolus.

c)  If not, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's residuals of stroke was aggravated by the Veteran's service-connected disabilities, specifically to include his service-connected deep venous thromboses of the right leg with post phlebitis syndrome and/or service-connected residuals of pulmonary embolus.

"Aggravation" is defined as a permanent worsening beyond the natural progression of the disease.  

The examiner must indicate that the record was reviewed.  A complete rationale must be provided for each opinion given.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

